Cak

Oo wmnnNn nun fF WW HNO

NO po bh FP PK KN KN KN KO Re Re Re Ree Re Ree
on Wn On fF WO NY KF CO UO WDWDnNAIN WBN fF WO NYO KF CO

 

 

e 2:20-cv-00975-TJH-SP Document 23 Filed 09/21/20 Page1of1 Page ID #:152

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

STRIKE 3 HOLDINGS, LLC,
Plaintiff,
VS.

—

Case No.: 2: 20-cv-00975-TJH-SP

CLERK’S JUDGMENT ON
PLAINTIFF’S ACCEPTANCE OF
OFFER OF JUDGMENT UNDER

RULE 68 [18-1]

JOHN DOE subscriber assigned
IP address 174.85.39.241

Defendant.

Nee ee eee eee oe ae

 

Judgment is hereby entered in favor of Plaintiff, and against Defendant, in the
amount of $3,500.00 for all infringements as listed in the Complaint (ECE_] and 1-

1). This amount is inclusive of all costs and attorney fees.

SO ENTERED:

Dated SEPTEMBER 21, 2020 /s/ Yolanda Skipper
CLERK OF THE COURT

 

CLERK’S JUDGMENT PURSUANT TO FRCP 68 2

 
